co fF ~S DBD Ww Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

. Case 2:06-cv-00022-KJD-LRL Document 32 Filed 06/21/21 Page 1 of 1

 

 

 

 

 

 

 

 

____ FILED ACCEL
——__ENTERED a NERVE
COUNSEL/PARTIES OF RUG
Darren Chaker
1140 Wall Street #77
La Jolla, CA 92038 JUN 21 2021
DarrenChaker@Gmail.com
Self-Represented CLERK US DISTRICT COURT
ay DISTRICT OF NEVADA bs
UNITED STATES DISTRICT COURT —
DISTRICT OF NEVADA
Case No.: 2:06-cv-00022-KJD-LRL
DARREN CHAKER-DELNERO,
. PETITION TO REOPEN CASE
Plaintiff,
Vv.

BUTLER & HAILEY, et. al.

 

Defendant.

 

 

 

COMES NOW PLAINTIFF DARREN CHAKER-DELNERO and files this
Petition to Reopen Case.
The statute Plaintiff seeks to seal records under was enacted in 2019. Judicial
Council Forms were made available to utilize the statute in 2020. Due to the serious
nature of the issues contained in the papers recently presented to this honorable court and
recent enactment of the statute allowing Respondent a statutorial basis to rely on, it is

requested this matter is reopened for the limited purpose of deciding the motion before it.

DATED: June 16, 2021 77 Respecthiliyrsukguites,

~~
Dasten ChakesDelnerer
Plaintiff

ony

 

I<

 

 

 

 

 

 

 

 

 

 
